Citation Nr: 1138874	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  03-33 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a second extension of the delimiting date for the award of educational assistance benefits under Chapter 30, Title 38, United States Code, beyond May 29, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active service from September 1970 to November 1991. 

This case comes to the Board of Veterans' Appeals  (BVA or Board) on appeal from a December 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that denied extension of the delimiting date for Chapter 30 educational benefits beyond May 29, 2007. 

When this case was previously before the Board of Veterans' Appeals (BVA or Board) in October 2009, it was remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In April 2009, the Veteran testified before the Board.  Since that time, the Acting Veterans Law Judge who chaired the Board hearing ceased employment with the Board.  The Veteran was notified in September 2011 of this fact and of his right to have another Board hearing.  See 38 U.S.C.A. § 7107(c)  (West 2002); 38 C.F.R. § 20.707  (2011).  In a September 2011 statement, the Veteran indicated that he wished to testify at a Board videoconference hearing.  As such, the Board is without discretion and must remand the Veteran's claim. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video-conference hearing before a Veterans Law Judge following the usual procedures under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.707 (2011).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


